DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 5-7, drawn to a roll.
Group II, claim 8, drawn to a method for producing a roll.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nishikawa (JP 2014-224220), Ito (U.S. Pat. Pub. 2018/0094164), and Norimatsu (U.S. Pat. Pub. 2013/0051888).  For discussion of Nishikawa, see the English Machine Translation.
Nishikawa teaches a laminate (Abstract) including a process film (temporary support 1, Page 9, Paragraph 7), a surface coat layer formed from a fluorine resin (Abstract), a substrate layer (Abstract), an adhesive layer (Abstract), and a release liner formed from polyethylene temporary support 2, Page 9, Paragraph 7; Page 10, Paragraph 7) in this order in a laminating direction (Page 9, Paragraph 7), and the process film is formed from at least one selected from the group consisting of polyethylene terephthalate (PET) (temporary support 1, Page 9, Paragraph 7).
Ito teaches a roll (the laminate can be wound, Paragraph [0082]) comprising: wherein the laminate includes a process film (protective layer, Paragraph [0069]), a surface coat layer (top coating layer, Abstract) formed from a fluorine resin (Abstract, Paragraph [0011]), a substrate layer (Abstract), an adhesive layer (Abstract), and a release liner (Paragraph [0066]) formed from polyethylene terephthalate (PET) (Paragraph [0110]) in this order in a laminating direction (the protective layer can be provided on the outermost surface, i.e. top coating layer, Paragraph [0069]; Abstract; Paragraph [0066]), and the process film is formed from at least one selected from the group consisting of polyethylene terephthalate (PET) (Paragraph [0103]), and is thinner than the release liner (protective layer – 50 µm, Paragraph [0103]; release liner – 20-200 µm, Paragraph [0067]).
Norimatsu teaches that when laminates are wound into a roll they can be wound around a cylindrical core (Abstract).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELAINE M VAZQUEZ/Examiner, Art Unit 1788